Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 28, 2021

                                    No. 04-21-00384-CR

                               Graham Bradford LASCSAK,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 19-08-0207-CRA
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
       Liche Cavazos’ Notification of Late Reporter’s Record is this date NOTED. The
Reporter’s Record is due November 19, 2021.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court